                                                                                                                1 Merrit M. Jones (California Bar No. 209033)
                                                                                                                                                                                         JS-6
                                                                                                                  Email: merrit.jones@bclplaw.com
                                                                                                                2 BRYAN CAVE LEIGHTON PAISNER LLP
                                                                                                                  Three Embarcadero Center, 7th Floor
                                                                                                                3 San Francisco, California 94111-4070
                                                                                                                  Telephone: (415) 675-3400
                                                                                                                4 Facsimile: (415) 675-3434
                                                                                                                5
                                                                                                                    Attorneys for Defendant NATROL, LLC
                                                                                                                6
                                                                                                                7                       UNITED STATES DISTRICT COURT
                                                                                                                8                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                9                                   WESTERN DIVISION
                                                                                                               10    ROBERT CORWIN, an individual,            Case No. CV 19-3956-GW-RAOx
                                                                                                               11
                                                                        San Francisco, California 94111-4070




                                                                                                                                       Plaintiff,             ORDER REMANDING ACTION TO
                                  Three Embarcadero Center, 7th Floor
Bryan Cave Leighton Paisner LLP




                                                                                                               12                                             STATE COURT
                                                                                                                                vs.
                                                                                                               13                                             28 U.S.C. § 1447(c)
                                                                                                                     NATROL LLC, a Delaware limited
                                                                                                               14    liability company; and DOES 1 through    Complaint served: April 5, 2019
                                                                                                                     25, inclusive,                           Action removed: May 6, 2019
                                                                                                               15                                             Action filed: April 2, 2019
                                                                                                               16                      Defendants.
                                                                                                               17
                                                                                                               18       Pursuant to the stipulation between plaintiff Robert Corwin (“Plaintiff”) and
                                                                                                               19 defendant Natrol LLC (“Defendant”), by and through their counsel, and good
                                                                                                               20 cause appearing,
                                                                                                               21       IT IS HEREBY ORDERED THAT:
                                                                                                               22         1.    This Action shall be remanded back to the Superior Court for the State
                                                                                                               23               of California, County of Los Angeles.
                                                                                                               24
                                                                                                               25 Dated: May 28, 2019
                                                                                                                                                       ______________________________________
                                                                                                               26                                      HON. GEORGE H. WU, U.S. DISTRICT JUDGE
                                                                                                               27
                                                                                                               28


                                                                                                                                                     [PROPOSED] ORDER
